                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                          CEDAR RAPIDS DIVISION

 GLENN L. MCGHEE,
               Plaintiff,                                No. C17-0132-LRR
 vs.                                             MEMORANDUM, ORDER, and
 JERRY BARTRUFF, WILLIAM                               OPINION
 SPERFSLAGE, ALLAN DETTBARN,
 RAYMOND TURANO, and CARRIE
 KLATT,
               Defendants.
                                  ____________________

      This matter is before the court pursuant to the defendants’ motion for summary
judgment. (docket no. 22).
                             I.    PROCEDURAL HISTORY
      Plaintiff filed this case on November 9, 2017. In his pro se complaint, plaintiff,
who is incarcerated, alleged that the defendants denied him access to religious materials,
including a Koran and a prayer rug. On July 6, 2018, the court conducted an initial
review and allowed plaintiff’s claim to proceed. Defendants filed an answer on August
2, 2018. (docket no. 8). On September 28, 2018, plaintiff filed a pro se motion to
amend, alleging additional claims related to religiously appropriate meals at the prison.
(docket no. 10). On December 11, 2018, the court granted the motion to amend. (docket
no. 14). Defendants filed an amended answer on January 7, 2019. (docket no. 16).
Defendants filed their motion for summary judgment on August 30, 2019. (docket no.
22). After several extensions, plaintiff filed a resistance on November 15, 2019. (docket
no. 28).
                               II.     FINDINGS OF FACT
       Along with their motion for summary judgment, defendants filed a statement of
undisputed facts. (docket no. 22-2). Plaintiff did not file a resistance to those facts, nor
did he file his own statement of facts. “[A] failure to respond to an individual statement
of material fact, with appropriate appendix citations, may constitute an admission of that
fact.” See LR 56(b); see also Fed. R. Civ. P. 56(e).1 Therefore, the court will treat as
admitted the facts set forth in defendants' statement. Thus, the following facts are
undisputed:
       Plaintiff is serving a life sentence in the Iowa Department of Corrections (IDOC).
In July 2017, plaintiff was involved in a “gang incident” at the Iowa State Penitentiary.
He was placed in disciplinary detention and transferred to Anamosa.                He was in
disciplinary detention at Anamosa until October 12, 2017, when he was transferred back
to the Iowa State Penitentiary. It was during this period in Anamosa that the incidents
giving rise to the complaint occurred.
       Defendant Jerry Bartruff is the former Director of the Iowa Department of
Corrections. At the relevant times, defendant William Sperfslage was the Warden of the
Anamosa State Penitentiary in Anamosa, Iowa. At the relevant times, defendant Allan
Dettbarn was a senior correctional officer at the Anamosa State Penitentiary. Defendant
Raymond Turano is a captain at the Anamosa State Penitentiary. Defendant Carrie Klatt
is the food service director at the Anamosa State Penitentiary.
       From August 7, 2017 to October 7, 2017, plaintiff lived in Unit D-3. From
October 7 to October 12, 2017, he was housed in Unit B. Both of those units are for
administrative segregation. Those units have rules which are contained in Defendants’
Appendix. (docket no. 22-3). Those rules included a four-step grievance process,


       1
        Plaintiff did attach several documents to his resistance, including a copy of pages from
the Quran and a copy of a letter from an Islamic consultant for the Iowa Department of
Corrections.
                                               2
whereby an inmate must: 1) informally attempt to resolve a dispute; 2) file a grievance;
3) appeal an unfavorable result to the warden; and 4) appeal a further unfavorable result
to the central/regional IDOC office. (See docket no. 22-3 at 57-64).
       Four days after arriving in Unit D-3, plaintiff requested and received an item of
his personal property prison officials apparently believed to be a copy of the Quran. On
August 8, 2017, he filed a grievance requesting that he be given a prayer rug, a Quran
and his address book. In response, prison officials stated he received a Quran on August
7, 2017, that per the rules prayer rugs were not allowed in his segregated unit, and no
address book could be found in his property.2 Plaintiff appealed to the Warden. In
response the Deputy Warden stated:
       In your appeal you request “I be given my Holy Quran, my prayer rug,
       legal material and address book.” I note that there appeared to be some
       confusion in what you were originally asking for. ASP Policy ‘IO-RD-
       ASP-105D’ allows for you to have a Quran, address book, and active legal
       material while on LUD-3. Prayer rugs are not allowed. I also note that
       you are now on orientation and should have all of your property at this
       time.”

(docket no. 22-1 at 5). It seems plaintiff received his actual Quran on October 4, 2017.
Plaintiff did not appeal his grievance any further, even though the grievances procedures
provided for a final appeal to the Regional Deputy Director’s Office (Central Office).
       Regarding the dietary issues, the IDOC policy is to not serve pork to inmates who
do not eat it for religious reasons. Moreover, IDOC policy is to inform inmates about
food that contains pork, and to investigate any inmate complaints about potential pork
products in items served in the IDOC. Additionally, Anamosa State Penitentiary food
service director/defendant Carrie Klatt contacts food manufacturers when questions arise
regarding whether a particular food product contains pork.           Regarding Hospitality


       2
         It seems the book plaintiff received on August 8, 2017, was a Quranic Dictionary but
not the actual Quran.
                                             3
Frosted Shredded Wheat cereal, an item identified as possibly containing pork by plaintiff
and other Muslim inmates, Klatt contacted the company that produced the cereal and
confirmed that it is pork free. There is no indication that plaintiff ever filed a grievance
regarding this issue.
       As noted above, plaintiff did not provide a statement of facts, nor did he rebut
defendants’ statement of facts.     However, he did attach several documents to his
resistance.   Those documents include a letter from the IDOC Islamic consultant
confirming that plaintiff is Muslim and cannot eat pork; a passage from the Quran
regarding dietary restrictions; a copy of the IDOC policy regarding rules and
programming; information seeming to confirm that the cereal Hospitality Frosted
Shredded Wheat does not have pork; and a letter from the Iowa Attorney Disciplinary
Board. Additionally, in the text of his resistance, plaintiff states he attempted to appeal
his grievance to the Central IDOC Office, but an officer he gave his appeal to did not
deliver it. Finally, while seemingly confirming that he now has access to his Quran,
prayer rug and religiously appropriate meals, he argues this case should not be dismissed
because his rights may be similarly violated again in the future.
                        III. SUMMARY JUDGMENT STANDARD
       Summary judgment is appropriate “if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(a). “Summary judgment is proper ‘if the pleadings, the discovery
and disclosure materials on file, and any affidavits show’” an absence of a genuine dispute
as to a material fact. Hilde v. City of Eveleth, 777 F.3d 998, 1003 (8th Cir. 2015)
(quoting Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc)).
“A dispute is genuine if the evidence is such that it could cause a reasonable jury to return
a verdict for either party; a fact is material if its resolution affects the outcome of the
case.” Massey-Diez v. Univ. of Iowa Cmty. Med. Servs., Inc., 826 F.3d 1149, 1157 (8th
Cir. 2016) (quoting Gazal v. Boehringer Ingelheim Pharm., Inc., 647 F.3d 833, 837-38

                                             4
(8th Cir. 2011). “The movant ‘bears the initial responsibility of informing the district
court of the basis for its motion,’ and must identify ‘those portions of [the record]…
which it believes demonstrate the absence of a genuine issue of material fact.’”
Torgerson, 643 F.3d at 1042 (alternations in original) (quoting Celotex Corp. v. Catrett,
477 U.S. 317, 323 (1986)). Once the movant has done so, “the nonmovant must respond
by submitting evidentiary materials that set out ‘specific facts showing that there is a
genuine issue for trial.’” Id. (quoting Celotex Corp., 477 U.S. at 324).
         On a motion for summary judgment, the court must view the facts “in the light
most favorable to the nonmoving party.” Id. (quoting Ricci v. DeStefano, 557 U.S. 557,
586 (2009)). “Where the record taken as a whole could not lead a rational trier of fact
to find for the nonmoving party, there is no genuine issue for trial,” and summary
judgment is appropriate. Ricci, 557 U.S. at 586 (quoting Matsushita Elec. Indus. Co. v.
Zenith Radio Corp., 475 U.S. 574, 587 (1986)). “The nonmovant ‘must do more than
simply show that there is some metaphysical doubt as to the material facts’….”
Torgerson, 643 F.3d at 1042 (quoting Matsushita, 475 U.S. at 586). Instead, “[t]o
survive a motion for summary judgment, the nonmoving party must substantiate [its]
allegations with sufficient probative evidence [that] would permit a finding in [its] favor
based on more than mere speculation, conjecture, or fantasy.” Williams v. Mannis, 889
F.3d 926, 931 (8th Cir. 2018) (third alteration in original) (quoting Barber v. C1 Truck
Driver Training, LLC, 656 F.3d 782, 801 (8th Cir. 2011)).               Mere “self-serving
allegations and denials are insufficient to create a genuine issue of material fact.” Anuforo
v. Comm’r of Internal Revenue, 614 F.3d 799, 807 (8th Cir. 2010). “Evidence, not
contentions, avoids summary judgment.” Reasonover v. St. Louis Cty., 447 F.3d 569,
578 (8th Cir. 2006) (quoting Mayer v. Nextel W. Corp., 318 F.3d 803, 809 (8th Cir.
2003).




                                             5
                                    IV.    ANALYSIS
       In their motion for summary judgment, defendants make at least five arguments.
First, defendants argue that plaintiff’s claims are barred by 42 U.S.C. § 1997e(a) because
he failed to exhaust his administrative remedies. Second, defendants argue that, even if
plaintiff’s complaint is taken as true, his religious rights have not been violated under the
relevant Supreme Court and Eighth Circuit Court of Appeals standards.                  Third,
defendants argue plaintiff’s claims are moot because he is no longer subject to the rules
of the disciplinary living unit and has access to his property. Finally, defendants argue
that plaintiff’s claims for monetary relief are barred by 42 U.S.C. § 1997e(e), that they
are entitled to qualified immunity, and individual defendants were not involved in any of
the complained of activity. The court will consider those issues below.
A.     Failure to Exhaust
       It is well established both by statutory law and the relevant case law, that for a
prisoner to prevail in a § 1983 claim they must first exhaust their available administrative
remedies.
       Section 1997e(a), as amended by the Prison Litigation Reform Act of 1996,
       provides that “[n]o action shall be brought with respect to prison conditions
       under [§ 1983] by a prisoner confined in any jail, prison, or other
       correctional facility until such administrative remedies as are available are
       exhausted.” “Congress enacted § 1997e(a) to reduce the quantity and
       improve the quality of prisoner suits; to this purpose, Congress afforded
       corrections officials time and opportunity to address complaints internally
       before allowing the initiation of a federal case.” Porter v. Nussle, 534 U.S.
       516, 524–25, 122 S.Ct. 983, 152 L.Ed.2d 12 (2002). Available grievance
       procedures must be exhausted even if the relief the inmate seeks under §
       1983 was not available through those procedures. Booth v. Churner, 532
       U.S. 731, 737–41 & n. 6, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001).

King v. Iowa Dep’t of Corr., 598 F.3d 1051, 1052 (8th Cir. 2010). The King case arose
out of the Newton Correctional Facility in Newton, Iowa, which had a nearly identical
grievance policy as the Anamosa Grievance policy outlined above. Specifically,

                                             6
      NCF follows a mandatory four-step grievance procedure adopted by the
      State of Iowa Department of Corrections. See Policy No. IO–OR–06. An
      inmate must first seek to resolve the problem informally. If this fails, the
      inmate may file an Offender Grievance Complaint on a prescribed form,
      stating the reason for the grievance and the action requested. A grievance
      officer investigates the grievance and either replies to the inmate in writing
      or refers the matter to a grievance committee. An inmate may appeal the
      Grievance Response by the grievance officer or grievance committee to the
      warden or superintendent, who must respond within fifteen days and state
      reasons for his decision. If the inmate remains dissatisfied, he may appeal
      to the Grievance Appeal Coordinator, who must ensure that there is a
      response to the appeal from the appropriate source within thirty days. The
      entire process “will not exceed 103 days unless extensions have been
      given.”

King, 598 F.3d at 1052. Like this case, the plaintiff in King got a partially satisfactory
resolution on his grievance, so he did not continue appealing it. The district court
dismissed the case, and the Eighth Circuit Court of Appeals affirmed that dismissal. Id.
For that same reason, defendants are correct that plaintiff failed to exhaust his
administrative remedies regarding the Quran/prayer rug claim because he did not
continue the grievance procedure to its fourth and final step, contacting the regional
IDOC office. Moreover, there is no evidence plaintiff ever filed a grievance regarding
the dietary issue. Accordingly, his claims must be dismissed pursuant to 42 U.S.C.
1997e(a).
      In his resistance, plaintiff argues for the first time that he attempted to file the final
grievance but was thwarted by an unknown prison officer. It is true that
      [i]nmates are excused from exhausting remedies “when officials have
      prevented prisoners from utilizing the procedures, or when officials
      themselves have failed to comply with the grievance procedures.” Gibson
      v. Weber, 431 F.3d 339, 341 (8th Cir.2005). “[A] remedy that prison
      officials prevent a prisoner from ‘utiliz [ing]’ is not an ‘available’ remedy
      under § 1997e(a)....” Miller, 247 F.3d at 740 (second alteration in original)
      (finding remedies not “available” where prison officials failed to respond
      to inmate’s requests for grievance forms). See also Sergent v. Norris, 330
      F.3d 1084, 1085–86 (8th Cir.2003) (per curiam) (finding prison official’s
                                              7
        failure to timely respond to grievance could show inmate had exhausted
        “available” remedies); Foulk v. Charrier, 262 F.3d 687, 697–98 (8th
        Cir.2001) (finding inmate may have exhausted remedies when MDOC
        prison officials refused to respond to IRR).

Porter v. Sturm, 781 F.3d 448, 452 (8th Cir. 2015). In this case, plaintiff has failed to
present any evidence, including an affidavit, regarding his alleged attempt to file the final
grievance. The Eighth Circuit Court of Appeals has previously stated that an otherwise
proper motion for summary judgment is not defeated by a self-serving affidavit filed by
the plaintiff. Frevert v. Ford Motor Co., 614 F.3d 466, 473 (8th Cir. 2010). Applying
that same rationale to the present case, plaintiff’s late stage allegation that he attempted
to file a final grievance, without any supporting documentation, is not enough to
overcome the otherwise correct argument he failed to exhaust his administrative
remedies.
B.      Free Exercise and RLUIPA
        Assuming, arguendo, that plaintiff exhausted his administrative remedies, his
claims would still fail, regardless of whether they were brought pursuant to the First
Amendment or the Religious Land Use and Institutionalized Persons Act of 2000
(RLUIPA). In order to present a valid First Amendment claim against defendants,
plaintiff must establish an alleged religious belief or ritual in question is based on a
teaching of a religion, that the belief is sincerely held, and that the governmental action
in question actually infringes upon the individual prisoners’ free exercise of this belief.
Hamilton v. Schriro, 74 F.3d 1545, 1550 (8th Cir.), cert. denied, 519 U.S. 874, 117
S.Ct. 193, 136 L.Ed.2d 130 (1996); see also Goff v. Graves, 362 F.3d 543, 547 (8th
Cir. 2004). Even then, an infringement may still be proper under the four factor Turner
test.
        Prison regulations may infringe upon prisoners’ constitutional rights so long
        as such regulations are reasonably related to legitimate penological
        interests. Turner v. Safley, 482 U.S. 78, 89, 107 S.Ct. 2254, 96 L.Ed.2d
        64 (1987). There must be a rational connection between the challenged
                                             8
      regulation and the interest put forth to justify it. Id. Three other relevant
      factors are (1) the continued availability of other means of exercising the
      right, (2) the effect that accommodation of the right would have on other
      prisoners, on prison staff, and on prison resources, and (3) the existence of
      ready alternatives to the challenged regulation. Id. at 90, 107 S.Ct. 2254.

Goff, 362 F.3d at 549.
      A prisoner's claim under RLUIPA is evaluated under a different standard than a
First Amendment claim. “By enacting RLUIPA, Congress established a statutory free
exercise claim encompassing a higher standard of review than that which applies to
constitutional free exercise claims.” Murphy v. Missouri Dep't of Corr., 372 F.3d 979,
986 (8th Cir. 2004). The statute provides:
      No government shall impose a substantial burden on the religious exercise
      of a person residing in or confined to an institution, as defined in section 2
      of the Civil Rights of Institutionalized Persons Act (42 U.S.C. § 1997),
      even if the burden results from a rule of general applicability, unless the
      government demonstrates that imposition of the burden on that person –

      (1) is in furtherance of a compelling governmental interest; and

      (2) is the least restrictive means of furthering that compelling governmental
      interest.

42 U.S.C. § 2000cc–1(a). Accordingly, RLUIPA is a more deferential standard for
prisoners seeking to exercise their religious rights while incarcerated. However, the
Eighth Circuit Court of Appeals continues to afford a significant degree of deference to
the expertise of prison officials in evaluating whether they met that burden. Murphy, 372
F.3d at 987. RLUIPA requires a prisoner to show “that there is a substantial burden on
his ability to exercise his religion.” Id. at 988 (citing 42 U.S.C. § 2000cc–2(b)). To
constitute a “substantial burden,” government policy or actions:
      must significantly inhibit or constrain conduct or expression that manifests
      some central tenet of a person’s individual religious beliefs;


                                             9
       must meaningfully curtail a person’s ability to express adherence to his or
       her faith; or must deny a person reasonable opportunities to engage in those
       activities that are fundamental to a person’s religion.

Gladson v. Iowa Dep’t of Corr., 551 F.3d 825, 832 (8th Cir. 2009).
       This case involves three potential issues, plaintiff having access to his Quran,
having access to a prayer rug, and having religiously appropriate (pork free) meals.
Defendants agree that plaintiff is entitled to his Quran and religiously appropriate meals.
And, based on the facts discussed above, there is no dispute that the food items at issue
were religiously appropriate and pork free. Additionally, as soon as plaintiff asked for
his Quran, prison officials attempted to provide it to him and were, eventually, successful.
Accordingly, there is no deprivation for which plaintiff would be entitled to relief
regarding those two issues.
       The only remaining issue is the prayer rug. The court will consider this issue
under both the First Amendment and RLUIPA. Regarding the former, defendants argue
that prisoners in segregation are not allowed prayer rugs for valid security related
reasons. For the reasons stated in the next paragraph, plaintiff has failed to allege how
the denial of the prayer rug inhibits his religious exercise. And, even assuming there is
a negative impact on the exercise of plaintiff’s religious exercise, as noted by the
defendants, this court has previously found valid security and penological interests
support prohibiting prayer rugs under a First Amendment analysis. See Sheldon v. Carr,
2002 WL 32172302, at *5 (N.D. Iowa 2002). The court is obligated to come to the same
conclusion in this case and find the Turner factors favor the policy of banning prayer rugs
in segregation, because no alternate facts have been put into the record.
       Moreover, assuming, without deciding, that plaintiff also brought this claim
pursuant to RLUIPA, he has failed to meet the threshold showing that the denial of the
prayer rug implicated his religious exercise.
       Under RLUIPA, petitioner bore the initial burden of proving that the
       Department's [] policy implicates his religious exercise. RLUIPA protects
                                            10
       “any exercise of religion, whether or not compelled by, or central to, a
       system of religious belief,” § 2000cc–5(7)(A), but, of course, a prisoner's
       request for an accommodation must be sincerely based on a religious belief
       and not some other motivation, see Hobby Lobby, 573 U.S., at 717, n. 28,
       134 S.Ct., at 2774, n. 28.

Holt v. Hobbs, 135 S. Ct. 853, 862 (2015). Nothing in his complaint, his resistance, or
his attachments explains how the prayer rug implicates plaintiff’s religious exercise.
Plaintiff simply states he was denied a prayer rug. Because he failed to make the
threshold showing that the denial of the prayer rug implicates his religious exercise, the
court need not reach the question of whether denial of the prayer rug was the least
restrictive means of furthering a compelling government interest. Accordingly, plaintiff’s
claims fail on their merits.
C.     Remaining Issues
       Because the court has determined that plaintiff’s claim is barred by 42 U.S.C. §
1997e(a) and fails on its merits, the court need not consider defendants’ remaining
arguments that plaintiff’s claims are moot, fail as applied to individual defendants, and
that defendants are entitled to qualified immunity.
                                 V.     CONCLUSION
       For the reasons set out above, defendant’s motion for summary judgment (docket
no. 22) is granted and this case is dismissed. However, because this dismissal is based
on 42 U.S.C. § 1997e(a) it is without prejudice.
       IT IS SO ORDERED.
       DATED this 13th day of March, 2020.




                                           11
